


Exhibit 10.1






AMENDMENT TO KEVIN YEAMAN EMPLOYMENT AGREEMENT




This Amendment to the Employment Agreement dated February 24, 2009, (the
“Employment Agreement”) by and between Kevin Yeaman (the “Executive”) and Dolby
Laboratories, Inc., a Delaware corporation (“Dolby”), is made effective as of
the last date signed below.


WHEREAS, the Employment Agreement requires Executive to sign a release of claims
in order to receive certain severance benefits under the Employment Agreement;
and


WHEREAS, it is the Internal Revenue Service's position that when certain
severance benefits are conditioned upon an employee signing a release of claims,
the severance agreement must contain certain provisions limiting the ability of
the employee to defer severance payments from one year to another year; and


WHEREAS, Internal Revenue Notice 2010-6, as modified by Notice 2010-80, provides
a procedure for correcting the Employment Agreement accordingly; and


NOW THEREFORE, in consideration of the continuing employment of Executive by the
Company, the parties hereby agree to amend the Employment Agreement as follows:


1.
The sentence of Section 8(a) of the Employment Agreement reading “Any payments
that are delayed until the release of claims becomes effective shall be paid to
Executive in a cash lump sum within sixty (60) days following Executive's
termination of employment; provided that in no event shall severance payments or
benefits be paid or provided until the release of claims actually becomes
effective and irrevocable.” is amended in its entirety to read as follows:



“Any payments that are delayed until the release of claims becomes effective
shall be paid to Executive in a cash lump sum on the sixtieth (60th) day
following Executive's termination of employment; provided that in no event shall
severance payments or benefits be paid or provided until the release of claims
actually becomes effective and irrevocable.”


Except as specifically amended above, the Employment Agreement remains in full
force and effect.












IN WITNESS WHEREOF, each of the parties has executed this Amendment on the dates
signed below.




DOLBY LABORATORIES, INC.
                                


/s/ Andy Sherman______________
Andy Sherman
Executive Vice President, General Counsel and Secretary
December 19, 2012




EXECUTIVE


/s/ Kevin Yeaman            
Kevin Yeaman
December 19, 2012


